 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9   ROBIN BERMAN, et al.,                             No. 4:17-cv-01864-HSG

10                  Plaintiff,                         ORDER GRANTING MOTION TO STAY
                                                       EXECUTION OF THE JUDGMENT
11          v.                                         PENDING APPEAL AND APPROVE
                                                       SUPERSEDEAS BOND
12   MICROCHIP TECHNOLOGY
     INCORPORATED, et al.,
13
                    Defendant.
14          This matter is before the Court on Defendants’ Motion to Stay Execution of the Judgment
15   Pending Appeal and Approve Supersedeas Bond. For good cause appearing,
16          IT IS ORDERED GRANTING Defendants’ Motion to Stay Execution of the Judgment
17   Pending Appeal, with the stay effective upon Defendants’ posting a supersedeas bond in the amount
18   of $780,076.70, reflecting 125% of the judgment entered on October 18, 2019 (Dkt. No. 119). This
19   amount is sufficient to cover the judgment, pre- and post-judgment interest, and any costs at the
20   conclusion of the appeal.
21

22          DATED this 30th day of December, 2019.
23

24
                                                        Hon. Haywood S. Gilliam, Jr.
25                                                      United States District Judge

26
27

28

           ORDER GRANTING MOTION TO STAY EXECUTION OF THE JUDGMENT PENDING APPEAL
                               AND APPROVE SUPERSEDEAS BOND
                                      4:17-CV-01864-HSG
